Citation Nr: 9906048	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-41 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service connected hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).

In correspondence apparently received in September 1996, the 
veteran raised the issue clear and unmistakable error in 1947 
and 1948 rating actions, which reduced the compensation for 
tinnitus.  The record indicated that the RO did not respond 
directly to the veteran concerning this claim.  Accordingly, 
this matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Hearing loss in the service connected right ear is 
manifested by an average pure tone threshold 86 decibels and 
speech discrimination ability of 48 percent correct; and the 
veteran is not totally deaf in the nonservice connected left 
ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
right ear hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been sought are available.  The Board notes that 
generally claims for increased evaluations are considered to 
be well grounded.  Specifically, a claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  It is accordingly 
found that all relevant facts have been properly developed, 
and that the duty to assist him, mandated by 38 U.S.C.A. § 
5107(a) (West 1991), has been satisfied.

Entitlement to service connection for right ear hearing loss 
was granted by rating action dated in December 1945 wherein a 
noncompensable evaluation was assigned.  By rating action 
dated in June 1946, the RO determined that the veteran was 
entitled to a 10 percent evaluation for hearing loss of the 
right ear.  By rating action dated in November 1951, the RO 
reduced the rating evaluation for the veteran's right ear 
hearing loss to noncompensable.  The noncompensable rating 
evaluation has been in effect ever since.

The veteran contends that a compensable rating is warranted 
as to his service connected right ear hearing loss.  During 
his March 1997 RO hearing, the veteran testified that he 
experienced ringing and increased hearing loss in his right 
ear.  He stated that he goes to church every Sunday, but 
cannot hear anything.  He also indicated that he couldn't 
tolerate certain noises, such as a baby crying.  The veteran 
reported that he believed his hearing had worsened since his 
last VA examination.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon an average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.87 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in § 4.87 are used to calculate the rating to be 
assigned.  

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal. 
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service- connected ear is at 
level X or XI. 38 U.S.C.A. § 1160(a) (West 1997); 38 C.F.R. 
§§ 4.85, 4.87, Codes 6100 to 6101 (1997). 

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids. 38 
C.F.R. § 4.86 (1998).

Hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  

Pursuant to 38 C.F.R. § 4.85(a) (1998), examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
A numeric designation of impaired efficiency is assigned 
based upon the results of the above-mentioned tests. 38 
C.F.R. § 4.85, 4.87 (1998).

VA audiologial and ear examinations were conducted May 1996.  
The audiological evaluation showed that puretone thresholds 
in the service connected right ear for 1,000, 2,000, 3,000 
and 4,000 hertz were 65, 75, 100, and 105 plus decibels, 
respectively, with a pure tone threshold average of 86 plus 
decibels. 
Speech recognition in the right ear was 48 percent correct.  

The puretone thresholds for 1,000, 2,000, 3,000 and 4,000 
hertz in the nonservice connected left ear were 55, 75, 90, 
and 105 decibels, respectively with a pure tone threshold 
average of 81 decibels.  Speech recognition was 80 percent 
correct.  A diagnosis of bilateral hearing impairment, more 
prominent in the right ear was provided.  The examiner noted 
practical deafness in the right ear and diminished hearing in 
the left ear.

When the pure tone threshold average in the service connected 
right ear, as shown on the report of the May 1996 VA audio 
examination, is 86 plus decibels with speech recognition 
ability of 48 percent (level IX) and the nonservice- 
connected ear is not totally deaf, a noncompensable rating is 
warranted.  See 38 U.S.C.A. § 1160(a); 38 C.F.R. Part 4, §§ 
4.85, 4.87, Diagnostic Code 6100 (1997). 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased (compensable) 
evaluation for his service connected right ear hearing loss.  
In addition, the Board does not find that any of the other 
applicable provisions of 38 C.F.R. § Part 3 and 4 provide a 
basis for granting an increased rating evaluation for the 
veteran's service connected right ear hearing loss 
disability. Schafrath v. Derwinski, 1 Vet.App. 589 (1991).



ORDER

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

- 5 -


- 1 -


